PER CURIAM.
This cause is before us on appeal from an order of the trial court finding that Thoro-Clean was not subject to an income deduction order. We affirm, because the argument raised in Appellant’s brief was not presented to the trial court. The record reflects that the trial judge decided the case upon a determination that Appellee was an independent contractor rather than an employee of Tho-ro-Clean. The trial court was not given an opportunity to determine whether Thoro-Clean had an obligation under section 61.1301(l)(b)l, Florida Statutes, to deduct *129from compensation owed to an independent contractor.
AFFIRMED.
BOOTH, JOANOS and WOLF, JJ., concur.